Filed 4/13/21 P. v. Howard CA4/2



                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
               California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                                 publication or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FOURTH APPELLATE DISTRICT

                                                      DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E074182

 v.                                                                       (Super.Ct.No. RIF1601045)

 ISAIAH DAVILON LEE HOWARD,                                               OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Scott C.

Taylor, Deputy Attorneys General, for Plaintiff and Respondent.




                                                           1
       Defendant and appellant, Isaiah Davilon Lee Howard, filed a petition for

resentencing pursuant to Penal Code1 section 1170.95 (Stats. 2018, ch. 1015, § 4), which

the trial court dismissed. Defendant contends the court erred in dismissing his petition on

the grounds that section 1170.95 does not apply to those convicted of attempted murder.

We affirm.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       Defendant willfully and unlawfully, with malice aforethought, attempted to

murder the victim for the benefit of, at the direction of, and in association with a criminal

street gang. The People charged defendant by information with attempted murder

(§§ 664, 187, subd. (a), count 1), carrying a loaded firearm in public which was not

registered to the defendant (§ 25850, subd. (c)(6), count 2), and being a prohibited person

in possession of a firearm (§ 29820, count 3). The People additionally alleged that in the

commission of the count 1 offense, a principal had personally and intentionally

discharged a firearm causing great bodily injury (§ 12022.53, subds. (d), (e)), and that

defendant had committed the offense for the benefit of, at the direction of, and in

association with a criminal street gang (§ 186.22, subd. (b)(1)(C)).

       Pursuant to a negotiated agreement, defendant pled guilty to attempted murder

(§§ 664, 187, subd. (a)), without premeditation and deliberation, and admitted the offense

was committed for the benefit of, at the direction of, and in association with a criminal




       1   All further statutory references are to the Penal Code.



                                            2
street gang (§ 186.22, subd. (b)(1)(C)).2 In return, the remaining counts and allegation

were dismissed, and the court sentenced defendant to a determinate term of 17 years of

imprisonment.

       Defendant filed a petition for resentencing pursuant to section 1170.95. At the

hearing on defendant’s petition, the People moved to dismiss because defendant had been

convicted of attempted murder, not murder. The court dismissed the petition.

                                     II. DISCUSSION

       Defendant contends the court erred in dismissing his petition on the grounds that

section 1170.95 does not apply to those convicted of attempted murder. We disagree.

       “Senate Bill 1437 [(2017-2018 Reg. Sess.)] narrowed the scope of liability for first

and second degree murder by altering the doctrines that had allowed convictions for those

offenses in the absence of malice. Effective January 1, 2019, Senate Bill 1437 made that

change by amending sections 188 and 189 to restrict the scope of first degree felony

murder and to eliminate murder liability based on the natural and probable consequences

doctrine.” (People v. Sanchez (2020) 48 Cal.App.5th 914, 917.)

       “The Legislature also added section 1170.95 to the Penal Code. That provision

creates a procedure for offenders previously convicted of felony murder or murder under

a natural and probable consequences theory to obtain the benefits of these changes

retrospectively. If the petitioner makes a prima facie showing of entitlement to relief

under section 1170.95, subdivision (a), the petitioner is entitled to receive ‘a hearing to



       2   As part of the agreement, defendant also pled guilty in three misdemeanor cases.


                                            3
determine whether to vacate the murder conviction and to recall the sentence and

resentence the petitioner on any remaining counts in the same manner as if the petitioner

had not been previously . . . sentenced.’” (People v. Sanchez, supra, 48 Cal.App.5th at

p. 917.)

       “By its plain language, section 1170.95 . . . makes resentencing relief available

only to qualifying persons convicted of murder.” (People v. Sanchez, supra,

48 Cal.App.5th at p. 918; accord People v. Larios (2019) 42 Cal.App.5th 956, 970,

review granted Feb. 26, 2020, S259983 [“[T]he relief provided in section 1170.95 is

limited to certain murder convictions and excludes all other convictions, including a

conviction for attempted murder.”]; accord People v. Lopez (2019) 38 Cal.App.5th 1087,

1105, review granted Nov. 13, 2019, S258175 [“The plain language meaning of Senate

Bill 1437 as excluding any relief for individuals convicted of attempted murder is fully

supported by its legislative history.”]; People v. Munoz (2019) 39 Cal.App.5th 738, 753,

review granted Nov. 26, 2019, S258234 [“Senate Bill 1437 does not apply to attempted

murder convictions.”]; People v. Medrano (2019) 42 Cal.App.5th 1001, 1018, review

granted Mar. 11, 2020, S259948 [“[T]he relief provided in section 1170.95 is limited to

certain murder convictions and excludes all other convictions, including a conviction for

attempted murder.”]; People v. Dennis (2020) 47 Cal.App.5th 838, 841, review granted

July 29, 2020, S262184 [“Senate Bill No. 1437 . . . reaches the crime of murder but has

no application to attempted murder.”]; accord People v. Love (2020) 55 Cal.App.5th 273,

286, review granted Dec. 16, 2020, S265445 [“In our view, Senate Bill 1437’s legislative

history pretty clearly establishes that its amendments apply to the crime of murder and to


                                           4
that crime alone.”]; People v. Alaybue (2020) 51 Cal.App.5th 207, 223 [“Senate Bill 1437

does not apply to attempted murder.”]; accord People v. Harris (2021) 60 Cal.App.5th

557.) We agree with the previous panels of this court in People v. Sanchez, supra,

48 Cal.App.5th 914 and People v. Harris, that the plain language of section 1170.95

limits relief to those convicted of murder; no reference to attempted murder appears in

section 1170.95. Thus, the court properly dismissed defendant’s section 1170.95 petition

because defendant had been convicted of attempted murder, not murder.

       Three courts have held that Senate Bill No. 1437 does apply to those convicted of

attempted murder but only on direct appeal from the judgment: “[W]e conclude Senate

Bill 1437 precludes any imposition of vicarious liability under the natural and probable

consequences doctrine if the charged offense requires malice aforethought. Because

malice cannot be imputed to a defendant who aids and abets a target offense without the

intent to kill, the natural and probable consequences doctrine is no longer a viable theory

of accomplice liability for attempted murder.” (People v. Medrano, supra,

42 Cal.App.5th at p. 1013; accord People v. Larios, supra, 42 Cal.App.5th at p. 968

[“Senate Bill 1437’s abrogation of the natural and probable consequences doctrine as

stated in section 188, subdivision (a)(3) necessarily applies to attempted murder.”];

accord People v. Sanchez (2020) 46 Cal.App.5th 637, 644, review granted June 10, 2020,

S261768 [“[W]e conclude Senate Bill No. 1437 abrogates the natural and probable

consequences doctrine in attempted murder prosecutions.”].) However, “the section

1170.95 petitioning procedure does not apply to defendants for their convictions of

attempted murder . . . .” (Medrano, at p. 1008; accord Larios, at p. 961 [“[S]ection


                                           5
1170.95 provides no relief for the crime of attempted murder.”]; accord People v.

Sanchez, supra, 46 Cal.App.5th at p. 644 [The conclusion that “Senate Bill No. 1437

abrogates the natural and probable consequences doctrine in attempted murder

prosecutions . . . applies retroactively on direct appeal.”]) Thus, even if we assumed that

Senate Bill No. 1437 applied to convictions for attempted murder, the petitioning and

resentencing procedures of section 1170.95 do not. Therefore, because defendant’s

appeal is from the denial of a section 1170.95 petition and not from the judgment, he is

not entitled to any relief. The court properly denied his section 1170.95 petition.

                                    III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                McKINSTER
                                                                                           J.
We concur:



RAMIREZ
                        P. J.



MENETREZ
                           J.




                                           6